PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/145,333
Filing Date: 28 Sep 2018
Appellant(s): RedZone Robotics, Inc.



__________________
Andrew M Gabriel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/9/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/5/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesselberg (2016/0139061) in view of Barrett et al. (6,845,819).
 	Regarding claim 1, Kesselberg discloses an inspection platform configured to move through underground infrastructure (1);
an imaging device coupled to the inspection platform (4, 5, 6, 7);
the imaging device comprising a camera housing (housing 11 in Figure 3) that arranges an array of four high resolution cameras in a predetermined fixed (par. 40) configuration to capture image data in 360 degrees (according to par. 43, cameras 4, 5, and 7 can be set 120 degree apart from each other; also note par. 49) which can be used for a single panoramic image as the inspection platform traverses through the underground infrastructure (note cameras 4, 5, 6, and 7);
the camera housing comprising a plurality of apertures (4’, 5’, 6’, and 7’), wherein each aperture houses a respective high resolution camera therein with a viewing axis offset about 90 degrees from a viewing axis of an adjacent high resolution camera within the array (in para. 34, Kesselberg states at least two rotatable cameras 5-7 have their fields of view directed perpendicularly to the longitudinal axis 3; in para. 39, Kesselberg states the rotatable cameras 507 are set 90° apart); and
circuitry that operates the imaging device to capture a plurality of images using the four high resolution cameras (para. 0042);
wherein the circuitry captures the plurality of images for a composite image of an interior region of the underground infrastructure, the interior region being larger than a single viewing field of any of the four high resolution cameras (the captured images is intended for pipe inspection use in any composition format).
	Kesselberg does not disclose the following limitations as claimed:
wherein each aperture houses a respective high resolution camera therein with a viewing axis offset about 120 degrees from a viewing axis of an adjacent high resolution camera within the array;
the inspection platform is one of: an autonomous tracked robot and a floating platform;  
wherein the underground infrastructure has an interior diameter of about twenty feet or more; and
wherein the circuitry is configured to capture, with the array, images of the interior of the underground infrastructure at a distance of about ten feet or more from the array as claimed.
	With regard to the 120 degrees viewing axis offset limitation, in paragraph 43, Kesselberg teaches that the rotatable cameras 5-7 are preferably set in the range of 60°-120° apart from the closest located rotatable camera, preferably 80°-90°. Therefore, in view of Kesselberg’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the rotatable cameras 120° apart from each other to perform the well-known functions as claimed.
	With respect to the size of the infrastructure and the imaging distance of the infrastructure from the array as claimed, Kesselberg does not limit his invention to any size or dimension and therefore it is considered an obvious design choice.  In other words, the pipe inspection device of Kesselberg can be implemented into different sizes to inspect different sizes of pipes or bores.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kesselberg so that the pipe inspection device could be utilized to inspect twenty feet or more diameter infrastructures and with the imaging array placed 10 feet away from the infrastructure.
	Barrett, from the similar field of endeavor, discloses an autonomous tracked robot (Fig. 1a, 1b) and an autonomous robot unit with a floating platform (515 and 516 in Fig. 5a and 5b).  By employing autonomous robots, the pipes or infrastructures can be inspected without a human intervention, which increases safety and productivity.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Barrett into Kesselberg so that the pipes or infrastructures could be inspected autonomously.    
Regarding claim 2, Kesselberg discloses a triangular first housing having three apertures of the plurality of apertures therein (Figure 3), except each aperture of the three apertures being offset from adjacent apertures by about 120 degrees.
However, in addition of rejection to claim 1, in paragraph 43, Kesselberg teaches that it is possible the each of the three cameras 5-7 can have a viewing angle of 120°.  
	Therefore, in view of Kesselberg’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a triangular housing having each of the three high resolution cameras disposed at a viewing axis offset about 120 degrees from a viewing axis of an adjacent high resolution camera within the array to perform the well-known functions as claimed.  Since camera housing arrangements in Kesselberg are not limited in any form, a particular arrangement such as claimed is considered a matter of obvious design choice and would have been obvious before the effective filing date of the invention.
	Regarding claim 3, Kesselberg further discloses a fourth aperture 4’ for housing camera number 4.  Thus, in addition of the triangular housing as modified in rejection to claim 2, it would have been obvious to modify Kesselberg to include the fourth aperture 4’ at the triangular housing of the flat side so that the fourth aperture is offset from the each of the three apertures by about 90 degrees.  
	Regarding claim 4, Kesselberg discloses each of the four high resolution cameras comprises a wide-angle lens (note para. 0043).
	Regarding claim 5, Kesselberg discloses a main housing attached to the camera housing (2, 10).
	Regarding claim 6, Kesselberg does not disclose that the camera housing comprises an angular housing having four sides.
However, in paragraph 49, Kesselberg teaches that it is possible to use more than three rotatable cameras 5-7 and have their fields of view directed strictly sideway, i.e. perpendicularly to the longitudinal axis 3.  
	Therefore, in view of Kesselberg’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use four high resolution cameras having each camera disposed at a side of a four sided housing and at a viewing axis offset about 90 degrees from a viewing axis of an adjacent high resolution camera within the array to perform the well-known functions as claimed.
	Regarding claim 7, in addition of rejection to claim 6, when four cameras are being installed on the four-sided housing in Kesselberg, it would have been obvious to one of ordinary skill in the art to have a respective aperture therein housing a respective high resolution camera therein.  
	Regarding claim 8, Kesselberg does not disclose each of the four sides terminates in a common tip portion as claimed.  However, Kesselberg does disclose that the sider cameras (5-7) have a dome shape cape (4), a common area where each camera housing terminates.  Thus, when each of the camera housings is in a planar shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to shape the housings so that they could be terminated at the cape area (4).  Since the shaping is merely an alternative astatic rearrangement of the dome shape of Kesselberg, it is considered a matter of obvious design choice and would have been obvious before the effective date of the invention.
	Regarding claim 11, Kesselberg discloses a main housing having the circuitry and a power and data connector disposed therein, wherein the circuitry operates to transmit image data via the power and data connector to a remote device for image processing (para. 42).
	Regarding claim 12, see corresponding rejections as set forth above.
	Regarding claim 20, Kesselberg does not disclose that each of the four high resolution cameras captures an image having at least 5-megapixels.  However, the camera resolution in cameras 4-7 are intended to be in any resolution.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the well-known cameras with at least 5-megapixels as the imaging sensors to perform the well-known functions as claimed.
	Regarding claim 21, Kesselberg does not disclose that each of the four high resolution cameras captures an image having at least about 12-megapixels to about 15-megapixels.  However, the camera resolution in cameras 4-7 are intended to be in any resolution.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the well-known cameras with at least about 12-megapixels to about 15-megapixels as the imaging sensors to perform the well-known functions as claimed.
	Regarding claims 22 and 23, see rejections to claims 20 and 22, respectively.
	 
Claims 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (2016/00261829) in view of Kesselberg (2016/0139061), further in view of Barrett et al. (6,845,819).
	Regarding claims 15, Olsson discloses operating an inspection robot to traverse through underground infrastructure (Fig. 3c);
simultaneously capturing, with a camera array (360-365) of the inspection robot, image data in 360 degrees for a single panoramic image of the interior of the underground infrastructure as the inspection robot traverses through the underground infrastructure (par. 96, 143);
the camera array comprising four or more high resolution cameras; and
processing, using a processor, the image data to form a composite image of the interior of the underground infrastructure (370);
the processing comprising:
identifying one or more overlapping areas in image data obtained from two or
more of the high resolution cameras of the array (para. 0128); 
forming the composite image without one or more of the overlapping areas (para. 0128);
projecting the composite image onto a predetermined shape (para. 0131, 0132, the display element 390 includes projecting devices); and 
providing the composite image as a virtual panoramic display (the stitched composite image in paragraph 128 is intended for virtual panoramic displays).
	Olsson does not disclose that each having a viewing axis offset about 30 degrees, about 90 degrees, or about 120 degrees from the viewing axis of an adjacent high resolution camera, that the inspection robot is one of: an autonomous tracked robot and a floating platform, that wherein the capturing comprises capturing, with the inspection robot, images of the interior of the underground infrastructure at a distance of about ten feet or more from the camera array, and that wherein the underground infrastructure has an interior diameter of about twenty feet or more.
	Kesselberg, from the similar field of endeavor, teaches that a pipe inspection camera system can have a camera head unit divided into many different camera imaging modules (para. 0013 and 0043, 0049) with different angle separations, such in the range of 60° to 120° (para. 43).  Kesselberg states that using more than one camera is time saving (para. 0043).  
	Thus, in order to save time and knowing that Olsson also has multiple cameras (Fig. 3a) each has its own field of view, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the camera housing of Olsson into three or more camera apertures, such as 120, 90, or 30 degrees apart from the viewing axis of an adjacent high resolution camera to perform the well-known functions as claimed.  The angle of separation would have been a matter of obvious design choice in view of Kesselberg’s teaching and Olsson’s own camera field of view arrangements.
	With respect to the size of the infrastructure and the imaging distance of the infrastructure from the array as claimed, either Olsson or Kesselberg does not limit his invention to any size or dimension and therefore it is considered an obvious design choice.  In other words, the pipe inspection device of Olsson or Kesselberg can be implemented into different sizes to inspect different sizes of pipes or bores.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson or Kesselberg so that the pipe inspection device could be utilized to inspect twenty feet or more diameter infrastructures and with the imaging array placed 10 feet away from the infrastructure.

Barrett, from the similar field of endeavor, discloses an autonomous tracked robot (Fig. 1a, 1b) and an autonomous robot unit with a floating platform (515 and 516 in Fig. 5a and 5b).  By employing autonomous robots, the pipes or infrastructures can be inspected without a human intervention, which increases safety and productivity.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Barrett into Kesselberg so that the pipes or infrastructures could be inspected autonomously.    
	 
	Regarding claim 18, Olsson does not disclose each of the four or more high resolution cameras captures an image having at least 5-megapixels. However, Olsson teaches that the imaging sensors can be any variety of conventional imaging devices (para. 0115).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ cameras with resolution of at least 5-megapixels to perform the well-known functions as claimed. 
	Regarding claim 19, Olsson does not disclose each of the four or more high resolution cameras captures an image having at least about12-megapixels to about 15-megapixels. However, Olsson teaches that the imaging sensors can be any variety of conventional imaging devices (para. 0115).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ cameras with resolution of at least about 12-megapixels to about 15-megapixels to perform the well-known functions as claimed.
(2) Response to Argument
With regard to appellant’s arguments that Olsson does not disclose or support (1) “forming the composite image without one or more overlapping areas”, and (2) “projecting the composite image onto a predetermined shape” as recited in claim 15, the examiner disagrees.  In paragraphs 109 and 126, Olsson states a seamless wide-angle composite image is formed by stitching overlapped field of views of at least two adjacent imaging modules such as shown in Figures 3A and 3B.  The seamless wide-angle composite image essentially means the overlapped areas of two adjacent field of views are being trimmed or deleted and the resulting images are being combined or stitched together digitally (note stitching algorithms in par. 128 and 153) so that they appear seamless to the viewers.  If the overlapped areas are not trimmed or deleted, the composite image would not appear to be seamless since unmatched or unaligned spatial pixels in the overlapping areas distort the image quality and therefore cause seams or boundary effects.  Thus, the seamless wide-angle composite image in Olsson meets the “forming the composite image without one or more overlapping areas” as claimed.  As for the broadly claimed second point, “projecting the composite image onto a predetermined shape”, the display element 390 in paragraph 132 of Olsson meets the such limitation since display element 390 can be any known display device which projects images onto a surface having a predetermined shape.  For instance, a computer screen in front of a user projects images into the eyes of the users, which have predetermined shapes.  Similarly, the imageries in Fig. 14-16 of Olsson also meet the claimed limitation (par. 167).  That is, the composite images being projected onto the screen surface (1400, 1500, 1600) has a predetermined shape, such as rectangular.  The images are either projected internally, such as from a direct view tablet, or externally, such as from a projector.  Thus, when interpreted broadly, the claimed limitation is still met by Olsson.
As regards to appellant’s arguments that Kesselberg teaches away from use of fixed cameras that have 360-degree coverage as recited in claims 1 and 12 because Kesselberg uses rotatable cameras having different orientations than claimed, the examiner disagrees.  In paragraph 43, Kesselberg clearly teaches that rotatable cameras 5-7 each can have an angular field of view of 60-120 degrees.  Contrary to appellant’s belief, Kesselberg is actually strived to minimize rotating of the cameras 5-7.  When the angular field of view of each of the cameras 5-7 is set to 120 degree, the total degree covered by the cameras is 360, which renders the rotation of the cameras 5-7 unnecessary since the inner wall of the tube or pipe being inspected would be completely covered by the cameras at a fixed position.  Kesselberg insinuates by maximizing the angular field of view of each camera 5-7, the angle of camera housing rotation is made small or minimized (par. 39 and 43).  Similar teaching is also described in paragraph 49 when more than three cameras are being used and angular field of view of each camera is 90 degree or more.  Under such scenario, the inner wall of the pipe is also being completely covered by the cameras in 360 degrees without involving any motorized rotation.  Therefore, the “fixed cameras” limitation as argued is still met by Kesselberg.  
With respect to appellant’s argument that the underground infrastructure has an interior diameter of about twenty feet or more and the circuitry is configured to capture, with the array, and images of the interior of the underground infrastructure at a distance of about ten feet or more from the array as recited in claim 1, which cannot be attained by obvious design choice as set forth in the rejection, the examiner disagrees.  The examiner still maintains that it would have been obvious to use Kesselberg to inspect pipes or tubes in different sizes since the inspection device is intended to inspect any pipe or tube.  As a matter of fact, Kesselberg explicitly teaches that the pipe inspection device is applicable for inspecting sewer, water, and well pipes (sewer pipes and water pipes are alternatively known as sewer tunnel and water tunnel for large infrastructures, respectively).  It is well known that the size of these pipes are usually ranged from one inch to thirty feet in diameter.  Therefore, when the inspection device of Kesselberg is placed inside and at the center of a twenty feet diameter pipe, the use of this device clearly meets the size and distance limitations as argued.        
  As regards appellant’s argument that the references and the obviousness rejection do not support the 5-megapixles cameras as claimed, the examiner does not find it convincing since appellant fails to further substantiate his position.  Therefore, the examiner still maintains that it would have been obvious to equip the cameras in Kesselberg with 5-megapixels or any other size to that effect since Kesselberg does not limit the camera sensor to any particular resolution.  The selection of the camera resolution would have been an obvious design choice.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MICHAEL LEE/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        
Conferees:
/BRIAN P YENKE/Primary Examiner, Art Unit 2422      

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.